11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Keith Dean Veale,                              * From the 91st District
                                                 Court of Eastland County,
                                                 Trial Court No. 22813.

Vs. No. 11-13-00093-CR                         * September 11, 2014

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and McCall, sitting by
                                                 assignment)
                                                 (Bailey, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.